DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-16 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamazaki [U.S. Patent No. 6002161].
Regarding claim 13, Yamazaki discloses a coil component (column 7, lines 23-49, Figure 7A, 7B) comprising:
a support member (e.g., 100); and
a coil  (e.g., comprising coil portions 11, 12, column 7, lines 25-35) disposed on a surface of the support member 100,

Regarding claim 14, Yamazaki discloses the coil (e.g., coil 11, 12) has a thickness measured orthogonally to the surface of the support member (e.g., 100), and a width measured orthogonally to the thickness (e.g., width of the coil 11, 12 shown in Fig. 7A), and
each trench of the plurality of trenches (e.g., plurality of trenches in between turn portions of coil portion 12) extends through a partial thickness of the coil (e.g., thickness of coil portion 12) and through an entire width of the coil.
Regarding claim 15, Yamazaki discloses each trench of the plurality of trenches extends through less than half of a thickness of the coil (e.g., total thickness of coil 11, 12, see Fig. 7B).
Regarding claim 16, Yamazaki discloses the coil (e.g., 11, 12) includes a plurality of turns disposed on the surface of support member 100, and
each trench of the plurality of trenches extends through all turns of the plurality of turns of the coil (e.g., turns of portions of coil 12) at locations aligned with each other.
Regarding claim 18, Yamazaki discloses an insulating layer 102 comprising an insulating material (column 7, lines 30-31),
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9, 10, 12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki [U.S. Patent No. 6002161] in view of Ohkubo et al. [U.S. Patent No. 9142343].
Regarding claim 1, Yamazaki discloses a coil component (column 7, lines 23-49, Fig. 7A, 7B) comprising:
a body (e.g., 102);

Yamazaki discloses the instant claimed invention discussed above except for external electrodes electrically connected to the coil portion.
Ohkubo discloses external electrodes (e.g., 26a, 26b, column 13, lines 42-45, Fig. 10) electrically connected to the coil portion (e.g., 10a, 10b).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have external electrodes as taught by Ohkubo be used with coil portion of Yamazaki to provide an inductor device that is discreet and conveniently use as a surface mount component.
Regarding claim 2, Yamazaki discloses the coil pattern (e.g., 11, 12) has a plurality of turns (see Fig. 7A),
the coil pattern (e.g., 12) includes a plurality of trenches (e.g., trenches in between turns of coil portion 12) including the trench.
the plurality of the trenches are formed in the plurality of the turns of the coil pattern (e.g., coil portion 12), and
trenches of the plurality of the trenches are aligned with each other in adjacent turns of the plurality of the turns of the coil pattern 12 (see Fig. 7A).
Regarding claim 3, Yamazaki discloses the coil pattern (e.g., coil portion 12) includes a plurality of trenches (see Fig,. 7A) including the trench, and the plurality of the 
Regarding claim 4, Yamazaki discloses the plurality of trenches are disposed in symmetrical locations with respect to a center line (e.g., line crossing 3A, Fig. 7A) of a width direction of the body along a length direction of the body (see Fig. 7A).
Regarding claim 6, Yamazaki discloses further comprising a support member (e.g., 100, Fig. 7A) supporting the coil pattern (e.g., 11, 12).
the trench (same level in coil portion 12) is formed in one surface of the coil pattern (e.g., above coil portion 11) opposing a surface of the coil pattern 11 facing the support member 100.
Regarding claim 7, Yamazaki discloses the coil portion includes a plurality of coil patterns (e.g., 11, 12)
Yamazaki discloses the instant claimed invention discussed above except for the plurality of coil patterns are disposed on opposite surfaces of the support member.
Ohkubo discloses coil patterns (e.g., 10a, 10b) are disposed on opposite surfaces of the support member 2 [Col. 10, Lines 8-18, Fig. 10].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have coil patterns on opposite surface of support member as taught by Ohkubo to provide a the inductive device with strong coil support and avoid easily breaking of the device.
Regarding claim 8, Yamazaki discloses the instant claimed invention discussed above except for the trench is filled with a material constituting the body.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have spaces between coil patterns filled with material as taught by Ohkubo to the trench of Yamazaki which is a gap between opposing coil turn portions to provide the coil pattern with insulating material within the trench to avoid short-circuiting the coil turn portions with the lead portions.
Regarding claim 9, Yamazaki discloses the instant claimed invention discussed above except for further comprising an insulating layer covering the coil pattern,
wherein the trench is filled with a material constituting the insulating layer.
Ohkubo discloses insulating layer (e.g., 21a, 21b, column 11, lines 47-55) covering the coil pattern (10a, 10b) and filling spaces between internal coil with the same insulating magnetic paste material [Col. 11 Lines 47-55, Fig. 8-10].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have insulating layer covering the coil pattern and spaces between coil patterns filled with the same insulating material as taught by Ohkubo to the coil patterns and trench of Yamazaki which is a gap between opposing coil turn portions and fill the trench with insulating material (e.g., same insulating material that embeds coil 11) to provide the coil pattern with insulating material within the trench to avoid short-circuiting the coil turn portions with the lead parts.

Regarding claim 12, Yamazaki discloses the coil pattern (e.g., 11, 12) has a multilayer structure (see Fig. 7A).
Regarding claim 17, Yamazaki discloses the coil (e.g., coil portion 11) is embedded in the body 102, and the body extends into the trenches of the plurality of trenches (extends as bottom portion of trenches where coil portion 12 is disposed).
Yamazaki discloses the instant claimed invention discussed above except for a body comprising a magnetic material dispersed in a resin,
Ohkubo discloses a body (e.g., 22a, 22b, column 13, lines 3-10, Fig. 10) comprising a magnetic material dispersed in a resin, wherein coil is embedded in the body.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the coil embedded in magnetic material with resin as taught by Ohkubo to the coil structure of Yamazaki to provide a simpler manufacturing process of encapsulating the coil component for an excellent DC bias characteristic and improved the inductance value.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki in view of Ohkubo as applied to claim 1 above, and further in view of Kim et al. [U.S. Patent No. 9894768].

Kim discloses an aspect ratio of the coil pattern 21 is about 3 to 12 (column 3, lines 37-38). This aspect ratio is within the required aspect ratio of 3 to 20.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have coil pattern with an aspect ratio of 3 to 20 as taught by Kim to the coil structure of Yamazaki in view of Ohkubo to provide the inductive device with an improve DC resistance and higher Q value.

Response to Argument

Applicant's arguments with respect to claims 1-18 have been considered but are moot in view of the new ground(s) of rejection. 
With respect to the amendment of claim 1 and 13, Yamazaki discloses a coil component (column 7, lines 23-49, Figure 7A, 7B) comprising: a support member (e.g., 100) and a coil (e.g., comprising coil portions 11, 12, column 7, lines 25-35) disposed on a surface of the support member 100. The coil (e.g., coil portion 12) includes a plurality of trenches (e.g., gaps between opposing coil turns of coil portion 12) disposed in a surface of the coil (e.g., above coil 11) facing away from the support member 100 and across an entire line width of the coil.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSELITO SASIS BAISA whose telephone number is (571)272-7132.  The examiner can normally be reached on M-F, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.S.B/           Examiner, Art Unit 2837                                                                                                                                                                                             
/Alexander Talpalatski/Primary Examiner, Art Unit 2837